EXHIBIT The following table provides information about Synthetech's compensation and reimbursement practices for non-employee directors during fiscal year 2007 and NON-EMPLOYEE DIRECTOR COMPENSATION TABLE Option grant to non-employee directors uponinitial election or appointment to the Board 10,000 shares(1) Annual retainer(2) $10,000 Option grant to non-employee directors at first annual meeting after election or appointment 15,000 shares(3) Option grant to non-employee directors after five years of service 15,000 shares(3) Payment per Board meeting $500 Payment per Audit Committee meeting $500 Additional annual retainer for Chair of the Audit Committee $1,000 Additional annual retainer for Compensation and Nominating and Governance Committee Members $500 Reimbursement for expenses attendant to Board membership Yes Range of total compensation earned by directors (for fiscal 2008)(4) $14,246 - $17,615 (1) The options are nonqualified stock options, are granted at the market price on the date of grant and are fully vested on the grant date.Mr. Ahrens historically has not received stock options. (2) Paid in quarterly installments of (3) The options are nonqualified stock options, are granted at the market price on the date of grant and vest in five equal annual installments beginning at the first annual shareholders meeting after the date of grant.Mr. Ahrens historically has not received stock options. (4) Includes $4,115, incurred during fiscal 2008, to reimburse Mr. Ahrens for expenses associated with attending technical conferences on behalf of Synthetech.
